Interim Decision #1629

MATTER

or

STRAWS=

In Deportation Proceedings
A-14682948
Decided by Board August 5, 1956

(1) Respondent, a native and citizen of Indonesia, has not established that because of anti-American sentiment in Indonesia and because of her employment there from 1957 to 1904 by a United States Government agency and
by an American company that she would be subject to persecution within
the meaning of section 243(h), Immigration and Nationality Act, as
amended, if deported to Indonesia, as the political conditions in that country have been substantially corrected since her departure therefrom, she
testified that she was never politically active in Indonesia, or elsewhere, she
bad no difficulty in obtaining documentation to depart therefrom for the
United States, she was not persecuted in that country prior to her departure,
and her family there has not been subjected to persecution(2) Evidence in the form of newspaper articles, which pertained to the issue at
band and which was offered by respondent, a section 243(h) applicant, in
support of her claim of fear of persecution and was received into evidence
by the special inquiry officer, should have been considered for what it was
worth, despite the limitations on the evidentiary value thereof.
GEASOE:

Order: Act of 1952 Section 241(a) (2) [8 U.S.C. 12511 Nonimmigrant—

—

temporary visitnr—remalned longer_

This case originally came before us on. appeal from a special inquiry officer's order of DecenTher IT, 1965, granting the respondent
the privilege of voluntary departure, providing for her deportation
from the United States to Indonesia on the charge contained in the
order to show cause in the event of her failure to depart, and denying her application for temporary withholding of deportation to
Indonesia. On March 23, 1966, we remanded the case to the special
inquiry officer to give the respondent an opportunity to present
any additional obtainable evidence in support of her application
for temporary withholding of deportation . to Indonesia, and for
the further purpose of having the special inquiry officer evaluate
all the evidence in a manner consistent with the concept of funda75D

Interim Decision #1629
mental fairness. The special inquiry officer complied with our decision to the best of his ability: He permitted his original decision
to stand, and he then certified the case to this Board for final decision.
The record relates to a 3'7 year old single female alien, a native
-

-

and citizen- of Indonesia, who last entered the United States on or
about August 25, 1964. She was then admitted as a non-immigrant
temporary visitor. She was thereafter authorized to remain in the . United States in that status until June 25, 1965. She has remained
here since that date without authority.
The foregoing establishes the respondent's deportability on the
charge contained in the order to show cause. This was conceded in
the course of the hearing before the special inquiry officer when the
respondent was represented by counsel. The point is unchallenged
here. This aspect of the case needs no further comment.
The special inquiry officer granted the respondent's alternative

request for voluntary departure. The record 'before us supports
his action in this respect. Further discussion of this phase of the
matter is unnecessary.
On October 8, 1965, section 11(f) of Public Law •89-236 was
enacted (79 Stat.- 911), amending section 243(h) of the Immigration and Nationality Act (8 U.S.C. 1253). That amendment struck
out the words "physical persecution" and inserted in lieu. thereof,
as a test for temporary withholding of an alien's deportation, "persecution on account of race, religion, or political opinion." Accordingly, and in view of the foregoing, the only issue remaining for
our consideration is whether the respondent has met the burden of
establishing that she would be subjected to persecution if returned
to Indonesia .(8 CFR 242.17(c)).
Between 1957 and 1954, the respondent worked for an agency of
the United States Government and for an American company in In-

donesia. She originally testified that she feared she would be persecuted by the communists if returned to Indonesia because of that
employment.. She claimed that on one occasion in 1961 or 1982 some
people threw stones at a, United States Government car in which
she was riding. She stated that anti-American feeling has grown
worse since her arrival in the United States.
At a continued hearing, the respondent asserted that she based
her fear of persecution on. the fact that there might still be communists in the government of Indonesia, notwithstanding the recent
1 He stated in his opinion that while he realized our decision was a precedent one and binding on him, he was unable to apply it because he did not
understand it.

760

Interim Decision #1629
purge in that country, and because other communists' not in the
government might harm her. She presented a number of letters
indicating that it might be dangerous for her to return to Indonesia.. She stated that these were in reply to letters she had sent
t here. At the reopened hearing accorded the respondent pursuant to
our order of Match 23, 1966, she had nothing 'further to oiler on
the point (p. 61).
Unexpected and dramatic political events have taken place in
Indonesia since October 1, 1965. The Communist Party in that
country has been eliminated as an organized political force. Relations with Communist China have boon strained since that (Ills.
There is presently hope for an expectation of an improvement in
United. States-Indonesia relations.
The foregoing assessment of conditions presently obtaining in Indonesia is a political (factual) matter. This inform-MI6 is now
a matter of widespread general and public knowledge. It does not '
support the reasons given by the respondent for fearing -persecution
in Indonesia generally.

The respondent has testified that her father, mother and brother
aro still in Indonesia. Her father is retired on a government pension. IIer mother was once emplived as a clerk in an office of. the
Dutch Government.• lIer brother is self-employed, workine. with his

uncle in a business described as peeking personal household goods,
sometimes for Americans. NO claim has been advanced or showing
made that they have aver been'perseented. These fgctors obviously
do not form a soufid basis on which to predicate a claim of persecution. Also, the specific "stone throwing" incident mentioned by
the respondent is too remote in point of time and. too impersonally

connected with her

to be a persuasive factor here.

The respondent testified that she was never politically active in
Indonesia, or elsewhere. She.had no difficulty in obtaining documentation to depart from Indonesia for the United States. She
had satisfactory employment in. Indonesia before coming to the
United States, and there is no reason to believe that equally satisfactory employment would not now'be available to her there. These
factors do not constitute justificatinn for favorable exercise of the
discretionary relief here requested.
We can sympathize with respondent's preference for life in the
United. States to that in Indonesia. This, however, is not a determining factor in cases such as this.
Summarizing briefly, none of the circumstances cited by-the respondent appear persuasively pertinent to the point here at issue.
The conditions of which she complains in Indonesia have been sub- 761

Interim Decision #1629
stantially corrected since her departure therefrom. No member of
her family there has been subjected to persecution. She has not
established that she was persecuted in that country prior to her departure for the United States. Accordingly, we concur in the.
special inquiry officer's conclusion that the respondent has not established that she will be subjected to persecution on account of her
race, religion or political opinion. Therefore, his decision will be
approved. Before entering an order to that effect, however, brief
comment is required with respect to his conduct of the proceedings
of this case. .
As pointed out in our prior decision, the section of the lay/ here

involved, as is true of several other provisions of the Immigration
and Nationality Act, vests in the Attorney General or his duly designated delegate the discretion to grant or deny relief from deportation. In all snob. cases, favorable exercise of relief is manifestly
not a matter of right under any circumstances, but rather is a matter of grace. The very wording of the statute provides freedom of
decision, to wit: the possibility of denial on. purely discretionary
grounds. In the last analysis, therefore, the decision in an individual
case depends upon the facts peculiar to. it.
Again referring to our prior decision herein, the respondent has
the burden of establishing that her case is a satisfactory one for
favorable action (8 OFR 242.17(c) ). She has the obligation to set
forth the conditions relating to her personally which support her
anticipation of persecution. She has available to her no better methods for ascertaining current political conditions abroad than does the. average person. Therefore, although the respondent may ultimately
have the burden of persuasion, her own testimony may be the best—
in fact the only—evidence available to her. It' must, therefore, beaccorded the most careful and objective evaluation possible, in the
light of all available pertinent evidence, as liereinbefore discussed.
In connection with the foregoing, we are aware, as the special
inquiry officer has indicated in his latest opinion, that an evaluation
of the evidence in a case such as this is always subjective (personal)
on the part of the evaluator. We are also aware that the special inquiry officer enjoyed the advantage of seeing and hearing this 'respondent. He was in the best position to deterMine the accuracy,.
reliability and truthfulness of her testimony. His evaluation. thereof
is entitled to great weight. However, our review of the record originally submitted for consideration clearly indicated an arbitrary
regard of the respondent's testimony by the special inquiry officer.
He also displased of it quite brusquely upon reconsideration.
762

Interim Decision #1629
Also, we note that the respondent offered some newspaper articles
in support of her olaim to fear of persecution in Indonesia • that
the special inquiry officer received them into evidence; but that he
stated in. the course of the hearing that they were "notoriously unreliable" and that he intended. "to give them absolutely no weight."
We are Cognizant of the obvious limitations on the evidentiary value
of such items, for reasons which need no recitation here. However,
it is well recognized that the strict legal rules of evidence do not apply in administrative proceedings such as this. The evidence here
under consideration did pertain to the issue at hand; it was apparently the best obtainable by the respondent; it was made part of
the record by the special inquiry officer; and we think it should
have been considered. by him for what it was worth.
Despite the foregoing procedural improprieties, we are •convinced
that the special inquiry officer's decision to deny the requested relief .
to this respondent must be approved. Those defects were not of
such a nature as to deprive the respondent of the fundamental fairness required in this eximin;etrative proceeding. The record evidence
was preserved for review purposes, and it does not support respondent's claim to fear of persecution if returned to Indonesia within
the contemplation of the statute. The grant of the relief requested
is not warranted in these premises.
ORDER: It is ordered that the appeal be and the same is hereby
diernissed. The special inquiry officer's decision of December 7,
1065, is hereby approved.

703

